—In a proceeding pursuant to Business Corporation Law § 623 to determine the fair market value of the shares of stock of Slant/ Fin Corporation, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Molloy, J.), entered December 6, 1995, which, inter alia, determined the fair value of the stock to be $99 per share.
Ordered that the order and judgment is affirmed, with costs.
The trial court’s determination of the value of the business was within the range of testimony presented. Therefore, it will not be disturbed (see, Matter of Penepent Corp., 198 AD2d 782). Rosenblatt, J. P., Ritter, Copertino and Krausman, JJ., concur.